Citation Nr: 1200965	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for orthopedic manifestations of a service-connected cervical spine disability.

2.  Entitlement to a separate compensable initial rating for radiculopathy of the left upper extremity prior to July 26, 2010, and to an initial rating greater than 20 percent from July 26, 2010 to the present day.

3.  Entitlement to a separate compensable initial rating for radiculopathy of the right upper extremity prior to July 26, 2010, and to an initial rating greater than 20 percent from July 26, 2010 to the present day.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1976 to January 2007.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Original jurisdiction over this case now resides with the RO in Lincoln, Nebraska.

Procedural history

In the above-referenced April 2007 rating decision, the RO granted the Veteran's service-connection claim for degenerative disc disease at C5-6 with prominent dorsal spinous process of C7; a 20 percent disability rating was awarded, effective February 1, 2007.  February 1, 2007 is the earliest possible effective date that may be assigned following the Veteran's separation from service in January 2007.  The Veteran disagreed with the RO's initially-assigned rating, and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In July 2010, the Board remanded the Veteran's initial rating claim for additional evidentiary development-in particular, so that an updated VA spine examination could be scheduled.  Such was achieved in July 2010, and the Appeals Management Center (AMC) readjudicated the Veteran's initial rating claim in a September 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Also in September 2011, based on the results of the above-referenced July 2010 VA examination, the RO issued a rating decision awarding the Veteran two separate 20 percent disability ratings for radiculopathy of each upper extremity respectively, both effective July 26, 2010.  As will be discussed in greater detail below, these neurologic abnormalities have been medically associated with the Veteran's service-connected cervical spine disorder.  As such, because VA regulation requires that neurologic abnormalities associated with a service-connected spine disorder be assessed and rated separately when considering the overall disability picture of that spine disorder, and in light of the fact that the Veteran in this case has not expressed agreement with the RO's initially assigned ratings for radiculopathy, the Board will address the propriety of these neurological ratings in addition to the RO's initial orthopedic rating for the Veteran's cervical spine disorder in its decision herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].


FINDINGS OF FACT

1.  The evidence of record indicates that prior to July 26, 2010, the Veteran's service-connected cervical spine disability was manifested by pain and limitation of motion to 30 degrees of flexion upon repetitive use. 

2.  The evidence of record indicates that from July 26, 2010 to the present day, the Veteran's service-connected cervical spine disability has been manifested by limitation of motion to 15 degrees of extension, with "moderate" pain, fatigue, and weakness upon repetitive use.  
3.  The medical evidence of record demonstrates that the Veteran's radiculopathy of the upper left extremity was first identified and attributed to the Veteran's service-connected cervical spine disability on July 26, 2010. 

4.  From July 26, 2010 to the present day, the Veteran's upper left extremity radiculopathy has been manifested by incomplete paralysis that is "mild."

5.  The medical evidence of record demonstrates that the Veteran's radiculopathy of the upper right extremity was first identified and attributed to the Veteran's service-connected cervical spine disability on April 3, 2007.

6.   From April 3, 2007 to the present day, the Veteran's upper right extremity radiculopathy has been manifested by incomplete paralysis that is "mild."  

7.  The evidence of record does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected cervical spine and radiculopathy disabilities are inadequate.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability rating greater than 20 percent for the Veteran's service-connected cervical spine disorder prior to July 26, 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

2.   The schedular criteria for the assignment of a disability rating of 30 percent, effective July 26, 2010, for the Veteran's service-connected cervical spine disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

3.   A separate compensable rating for the Veteran's left upper extremity radiculopathy may not be assigned prior to July 26, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

4.  The schedular criteria for the assignment of an initial disability rating greater than 20 percent for the Veteran's service-connected left upper extremity radiculopathy from July 26, 2010 to the present day are not met.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

5.  A separate compensable rating for right upper extremity radiculopathy may not be assigned prior to April 3, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.       § 4.124a, Diagnostic Code 8510 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

6.  The schedular criteria for the assignment of an initial 20 percent disability rating, effective April 3, 2007, for the Veteran's service-connected radiculopathy of the right upper extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.               § 4.124a, Diagnostic Code 8510 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

7.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's initial rating claim in July 2010 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected cervical spine disability.  The AOJ was to attempt to obtain any records so identified.
Additionally, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his cervical spine disability, to include any associated neurological symptomatology.  Finally, the AOJ was to readjudicate the Veteran's claim.

The AOJ sent the Veteran a letter dated July 14, 2010 specifically requesting that he submit any additional evidence to substantiate his appeal.  The Veteran has not since identified any other outstanding treatment records pertaining to his cervical spine or neurological disabilities.

Additionally, the Veteran appeared for a VA examination in July 2010.  The examination report was responsive to the Board's remand instructions, and has been associated with the Veteran's VA claims folder.  Based on the findings of the July 2010 VA examiner, the RO awarded two separate 20 percent ratings for right and left upper extremity radiculopathy in a September 2011 rating decision.  The AMC readjudicated the Veteran's initial rating claim in a September 2011 SSOC.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a cervical spine disability and for associated neurological abnormalities has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial evaluations for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2006.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations in October 2006, June 2008 and July 2010 respectively.  These examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's initial rating claims has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran testified before the undersigned at a March 2010 personal hearing.

Accordingly, the Board will address the issues on appeal.


Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003). The Veteran's original compensation claim was filed in September 2006, subsequent to these changes.  Accordingly, only the amended criteria will be employed in the adjudication of this claim.

The orthopedic manifestations of the Veteran's cervical spine disability have been rated 20 percent disabling under Diagnostic Code 5242 [degenerative arthritis of the spine] since the effective date of service connection, February 1, 2007.  All cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Spine disabilities may be alternatively rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R.      § 4.71a, Diagnostic Code 5243.  A compensable rating under this Formula requires the Veteran to have experienced incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, the medical evidence does not reflect, nor does the Veteran contend, that he has ever been prescribed bed rest for his cervical spine disability.  Indeed, the July 2010 VA examiner specifically reported that the Veteran experienced no incapacitation due to his neck problems.  See the July 2010 VA examiner's report, page 1.  Thus, the Veteran's service-connected cervical spine disability will be rated using the General Rating Formula for Diseases and Injuries of the Spine, and not the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
The General Rating Formula for Diseases and Injuries of the Spine designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or for a combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

Note (2) of the General Rating Formula stipulates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2) (2011).

The Board has considered rating the Veteran's cervical spine disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would also not avail the Veteran.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

Crucially, the General Rating Formula does not include consideration of any neurological components of the Veteran's service-connected disability or disabilities.  Rather, Note (1) of the General Rating Formula directs that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  In this connection, the RO has already awarded the Veteran two separate 20 percent disability ratings for radiculopathy of the right and left upper extremities, both effective July 26, 2010, based on recent medical evidence demonstrating a link between this radiculopathy and the Veteran's service-connected cervical spine disorder.  See the RO's September 2011 rating decision; see also 38 C.F.R. § 4.25 (2011); Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The Board will discuss the propriety of these initial ratings in a common discussion below.

Finally, the Board adds that when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Schedular rating - cervical spine

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with [as in this case], it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, the Veteran's cervical spine disability has been rated 20 percent disabling since the effective date of service connection, February 1, 2007.  

To warrant the assignment of a disability rating of 30 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the disability must manifest in favorable ankylosis of the entire cervical spine, or forward flexion of 15 degrees or less.  For a 40 percent rating, unfavorable ankylosis of the entire cervical spine must be demonstrated.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

The Board initially notes that the medical evidence of record does not demonstrate that the Veteran's cervical spine disability is at all ankylosed.  Indeed, "ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As the Veteran can clearly flex, extend and rotate his cervical spine [albeit in a limited capacity, as discussed in more detail below], neither unfavorable nor favorable ankylosis of the cervical spine is demonstrated, and entitlement to a 100 percent or 40 percent rating is not warranted under the General Rating Formula.  Additionally, a 30 percent rating also may not be assigned based on the presence of cervical spine ankylosis.

With respect to limitation of motion, the Veteran exhibited the following cervical spine ranges of motion at his October 2006 VA examination:

Movement
Normal ROM
ROM in degrees
ROM after repetitive use
Flexion
0 to 45 degrees
45
30
Extension
0 to 45 degrees
45
30
R lateral flexion
0 to 45 degrees
45
20
  L lateral flexion
0 to 45 degrees
45
20
R lateral rotation
0 to 80 degrees 
80
80
L lateral rotation
0 to 80 degrees 
80
80

See the October 2006 VA examiner's report, pages 3 and 4.

Although the Veteran exhibited full ranges of motion of the cervical spine in October 2006, the RO awarded the Veteran an initial rating of 20 percent under the provisions of 38 C.F.R. §§ 4.40 and 4.45 based on lack of endurance after repetitive use, which as shown above, limited the Veteran's forward flexion to 30 degrees.  As noted above, the General Rating Formula indicates that a 20 percent rating is warranted for a cervical spine disability manifesting in limitation of flexion greater than 15 degrees, but not greater than 30 degrees.  

The Veteran subsequently exhibited the following cervical spine ranges of motion at his June 2008 VA examination:

Movement
Normal ROM
ROM in degrees
ROM after repetitive use
Flexion
0 to 45 degrees
45
45
Extension
0 to 45 degrees
40
40
R lateral flexion
0 to 45 degrees
40
40
  L lateral flexion
0 to 45 degrees
40
40
R lateral rotation
0 to 80 degrees 
70
70
L lateral rotation
0 to 80 degrees 
70
70

See the June 2008 VA examiner's report, page 6.  

Pertinently, the June 2008 VA examiner specifically indicated that although the Veteran had an increase in pain upon repetitive use, there was no additional weakness, excess fatigability, incoordination, lack of endurance or additional loss in range of motion.  Id.





	(CONTINUED ON NEXT PAGE)
Finally, and most recently, the Veteran exhibited the following cervical spine ranges of motion at his July 2010 VA examination:

Movement
Normal ROM
ROM in degrees
ROM after repetitive use
Flexion
0 to 45 degrees
30
30
Extension
0 to 45 degrees
20
15
R lateral flexion
0 to 45 degrees
20
20
  L lateral flexion
0 to 45 degrees
20
20
R lateral rotation
0 to 80 degrees 
60
60
L lateral rotation
0 to 80 degrees 
60
60

See the July 2010 VA examiner's report, page 3.

At this examination, although the July 2010 VA examiner mentioned no specific decrease in the Veteran's range of flexion upon repetitive use, the examiner did specifically note a decrease in the Veteran's range of posterior extension from 20 degrees to 15 degrees upon repetitive use.  Further, unlike the observations made by the June 2008 VA examiner, the July 2010 VA examiner pertinently indicated that the Veteran had "mild to moderate" pain, weakness and fatigue upon repetitive use, and that the Veteran's major functional impairment was pain with motion.  Additional limitation of motion following repetitive use was specifically noted on the examination report.  Notably, the July 2010 VA examiner also recognized that the Veteran does experience flare ups, but could not determine to what extent the Veteran's ranges of motion were additionally limited during such flare ups without resort to speculation.  Id. 

To warrant a 30 percent disability rating under the General Rating Formula, the Veteran's cervical spine disability must manifest in 15 degrees of forward flexion or less.  Pertinently, no medical evidence obtained at any time during the appeal period demonstrates that the Veteran's cervical spine disability manifested in forward flexion of 15 degrees or less.  As shown above, the Veteran could flex to 30 degrees at his most recent VA examination.  The Board however wishes to make clear that although it appears that a 30 percent rating may not be warranted under the General Rating Formula, the diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such, in light of the fact that the July 2010 VA examiner specifically determined that the Veteran experienced additional limitation of motion of the cervical spine following repetitive use, that the Veteran's posterior extension was noticeably reduced to 15 degrees upon repetitive use, that the Veteran exhibited mild to moderate pain, weakness and fatigue upon repetitive use, and that the July 2010 VA examiner could not speculate to what extent further limitations exist during periods of flare-up, the Board resolves all doubt in the Veteran's favor and finds that, based upon the provisions of 38 C.F.R. §§ 4.40 and 4.45, the severity of the Veteran's cervical spine disability most closely approximates the criteria designated for a 30 percent rating.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); and 38 C.F.R.  § 4.7  [requiring the assignment of the higher of two evaluations for a particular disability if the disability picture more nearly approximates the criteria required for that rating].  

Crucially, the evidence of record does not demonstrate that the Veteran's functional impairment was so severe as to warrant the assignment of this 30 percent rating at any time prior to the July 2010 VA examination.  Indeed, in October 2006, limitation of motion due to pain and weakness was recognized and quantified, clearly demonstrating a severity warranting a 20 percent rating under the General Rating Formula and no higher [based on a reduced limitation of flexion to 30 degrees upon repetitive use].  In June 2008, the Veteran's functional impairment due neck pain and weakness appeared to improve slightly, as the examiner specifically noted that there was no additional weakness, excess fatigability, incoordination, lack of endurance or additional loss in range of motion at that time.  Indeed, it was not until July 2010 when the medical evidence of record demonstrated that the Veteran experienced pain, fatigue and weakness on repetitive use that was upwards of "moderate" in severity, resulting in limitation of extension to as low as 15 degrees, as well as other unquantified limitations during flare ups.  
Such medical evidence is indeed consistent with the Veteran's own lay observations and his March 2010 hearing testimony asserting that he experienced worsened and more intense neck pain and limitation of motion since his prior VA examinations.  
Based on all of the above, the Board accordingly finds that the evidence of record demonstrates that the Veteran's cervical spine disability was properly rated at 20 percent disabling under the General Rating Formula from the effective date of service connection, February 1, 2007 to the date of his July 26, 2010 VA examination.  However, a staged increased rating to 30 percent is in fact warranted in this case under the provisions of 38 C.F.R. §§ 4.40 and 4.45, effective July 26, 2010 to the present day.  See Fenderson v. West, 12 Vet. App. 119 (1999).  To this extent only, the Veteran's appeal is granted. 

Schedular rating - right and left upper extremity radiculopathy

As indicated above, Note (1) of the General Rating Formula directs that any objective neurologic abnormalities associated with a veteran's service-connected cervical spine disability should be evaluated separately under an appropriate diagnostic code.  The July 2010 VA examiner pertinently diagnosed the Veteran with C6-C7 upper extremity radiculopathy that is secondary to his cervical spine disease.  See the July 2010 VA examiner's report, page 4.  In this connection, the RO has already awarded the Veteran two separate 20 percent disability ratings for radiculopathy of the right and left upper extremities respectively.  Both initial ratings are effective the date of this July 2010 VA examination, specifically July 26, 2010.  As noted in the Introduction above, the Veteran has not expressed satisfaction with these initial ratings.

The Veteran's upper extremity radiculopathy disabilities are currently rated by analogy under the diagnostic code for paralysis of the upper radicular group [fifth and sixth cervical], Diagnostic Codes 8599-8510.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, thus requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, diseases of the peripheral nerves, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

For impairments related to the major or minor extremity in the upper radicular group, a 20 percent rating is warranted for "mild" incomplete paralysis.  Where "moderate" incomplete paralysis is demonstrated, a 40 percent rating is warranted for the major extremity, and a 30 percent rating is warranted for the minor extremity.  For "severe" incomplete paralysis, a 50 percent rating is warranted for the major extremity, and a 40 percent rating is warranted for the minor extremity.  Finally, where paralysis is complete, as all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected, a 70 percent rating is warranted for the major extremity, and a 60 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.124a , Diagnostic Code 8510. 

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6  (2011).

For the reasons and bases discussed immediately below, the Board finds that neither the Veteran's right nor his left upper extremity radiculopathy has manifested in more than "mild" incomplete paralysis at any time during the period under review [i.e., February 1, 2007 to the present day].  As such, no more than a 20 percent disability rating may be assigned for either upper extremity under Diagnostic Code 8510.  Nevertheless, the evidence of record does support the assignment of a 20 percent rating for right upper extremity radiculopathy as of April 3, 2007, rather than July 26, 2010.

First and foremost, as discussed above, the Court in Fenderson discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, since the Veteran initiated his compensation claim for a cervical spine disability prior to his separation from service in January 2007 and subsequently disagreed with his initially-assigned rating, the period of review includes all times dating from February 1, 2007 to the present day.  The Board reiterates that Note (1) of the General Rating Formula requires that VA consider whether separate ratings may be assigned for neurological abnormalities associated with a service-connected spine disability when rating that spine disability.   

Crucially, the Veteran exhibited no upper extremity radicular symptoms upon VA examination in October 2006.  Indeed, the examiner specifically determined that although there was moderate narrowing of the disk space at C5-C6, no other abnormalities were noted, and the nerve foramina were pertinently "open."  The examiner specified later in the report that "[n]o radiculopathy is noted" upon examination of the Veteran's neck and arms.  See the October 2006 VA examiner's report, pages 3 and 4.   

On April 3, 2007, the Veteran underwent an MRI of his cervical spine.  At this evaluation, the Veteran specifically complained of right arm weakness and paresthesia, which he claimed existed for several years.  Pertinently, Dr. E.J.B. noted that the Veteran exhibited C5-C6 neural foramina narrowing secondary to "uncovertebral and facet arthropathy" upon review of the Veteran's MRI.  Dr. E.J.B.'s April 3, 2007 report marks the first time in the record that a neurological abnormality associated with the Veteran's cervical spine disability was identified.  

Upon examination by VA in June 2008, the Veteran again complained of right arm numbness and tingling, occurring every four to eight weeks, lasting two to three days.   Motor, sensory and reflex testing was normal at all levels, and the Veteran was diagnosed with cervical spine degenerative disc disease with right upper extremity radiculopathy.  See the June 2008 VA examiner's report, pages 1-2, 4-7.  

Most recently, at the July 2010 VA examination, the Veteran complained of, and was diagnosed with left upper extremity radiculopathy for the first time.  The Veteran denied specific radicular symptoms, but did complain of numbness and tingling in both arms on a weekly basis.  See the July 2010 VA examiner's report, page 1.  The Veteran noted that these sensation problems usually occur intermittently with exercise, approximately three days a week in the right arm, and less frequently in the left arm.  The VA examiner pertinently noted that "[g]rasps are equal and [the Veteran] has good muscle strength and sensation in both upper extremities, and all reflexes were intact."  Id., at page 3.  Electrodynamic studies performed on August 9, 2010 noted evidence of chronic neurogenic changes at the C6-7 myotome levels, but no evidence of carpal tunnel syndrome.  See id., page 2.  

Turning first to the Veteran's right upper extremity radiculopathy, the medical evidence of record does not demonstrate complaints of, or diagnoses of any neurological disability associated with the Veteran's cervical spine disorder until April 3, 2007.  As discussed above, on this date, Dr. E.J.B. first noted narrowing of the neural foramina due to the cervical spine, resulting in the Veteran's complaints of right arm weakness.  It appears from the medical evidence that the Veteran has experienced numbness or tingling of his right upper extremity intermittently since this initial diagnosis in April 2007, but motor strength, sensation, and reflexes have remained normal and intact.  See the  June 2008 and July 2010 VA examiner's reports.  The Veteran has himself described "mild" continued numbness of his right arm at his March 2010 hearing, with increased pain in the neck upon repetitive motion, or when in certain positions.  See the March 2010 hearing transcript, page 4.  Such increased pain symptomatology has already been discussed an considered by the Board above in its assignment of an increased 30 percent rating for the orthopedic manifestations of the Veteran's cervical spine disorder. 

The Veteran's left upper extremity radiculopathy was not identified by medical professionals until July 2010, at the above-reference June 26, 2010 VA examination.  At this examination, the Veteran noted left arm numbness occurring less frequently than numbness of his right arm.  As noted above, motor, sensation and reflex testing was deemed normal and intact.  The Veteran did not testify as to experiencing left arm radicular symptoms at his March 2010 hearing.  

Although the Veteran's neck pain has been deemed to be upwards of "moderate" in severity, no examiner has suggested that the Veteran's upper extremity radiculopathy symptomatology has reached that level.  Based on a review of all of the lay and medical evidence of record discussed above, the Board finds that the Veteran's disability levels for both his right and left upper extremity radiculopathies are shown to be no more than "mild" in severity.  Thus, ratings in excess of 20 percent for either disability are not warranted at any time during the period under review.

Because the Veteran's left upper extremity radiculopathy was not identified by medical professionals until the July 26, 2010 VA examination, the date of assignment for the Veteran's corresponding  20 percent rating must remain July 26, 2010.  Pertinently however, because medical evidence of record dated April 3, 2007 demonstrates that the Veteran's right upper extremity radiculopathy manifested at that time, the date of assignment for his corresponding 20 percent rating shall be pushed back to April 3, 2007 from July 26, 2010.  To this extent only, the appeal is granted.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected cervical spine and radiculopathy disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for spine and neurological disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include pain with limitation of motion, and incomplete paralysis of the upper radicular group that is mild in severity.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



	(CONTINUED ON NEXT PAGE)
Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's cervical spine or neurological disabilities prevent his ability to work, and the Veteran has not alleged as much.  Indeed, the evidence demonstrates that the Veteran is currently employed, and that he has not had to take any time off from work due to his cervical spine or neurological disabilities.  See the March 2010 hearing transcript, pages 12 and 13.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial rating greater than 20 percent prior to July 26, 2010 for orthopedic manifestations of a service-connected cervical spine disability is denied.

Entitlement to a 30 percent rating for orthopedic manifestations of a service-connected cervical spine disability is granted, effective July 26, 2010 to the present day.

Entitlement to the assignment of a separate compensable disability rating prior to July 26, 2010 for left upper extremity radiculopathy is denied.

Entitlement to an initial compensable disability rating greater than 20 percent from July 26, 2010 for left upper extremity radiculopathy is denied.

Entitlement to the assignment of a separate compensable disability rating prior to April 3, 2007 for right upper extremity radiculopathy is denied.

A 20 percent disability rating, and no higher, is assigned for right upper extremity radiculopathy, effective April 3, 2007 to the present day.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


